01-15-00994-CR
                                    CHRIS DANIEL
 4Sk                            HARRIS COUNTY DISTRICT CLERK


                                                                                  FILED IN
                                                                           1st COURT OF APPEALS
November 20, 2015                                                              HOUSTON, TEXAS
                                                                           11/24/2015 2:42:07 PM
SARAH V. WOOD                                                              CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                                  Clerk
1201 FRANKLIN, 13™ FLOOR
HOUSTON, TEXAS 77002

Defendant’s Name: ANDREW EARL JACKSON

Cause No: 2029192

Court: CRIMINAL COUNTY COURT AT LAW #5

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/10/2015
Sentence Imposed Date: 11/10/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: SARAH V. WOOD
Pauper’s Oath on Appeal Filed: 11/13/2015


Sincerelyÿ

/s/N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    KARA SALAZAR (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
     * !*

                                                             Cause No.        2ÿ02,3 I
                                                            THE STATE OF TEXAS
                                                                    ym
                             PftAAfAbO F
                                             District Court / County Criminal Court at Law No                      .    X
                                                               Harris County, Texas
                                                                                                                          FILED
                                                                                                                           Chris Daniel
                                                               NOTICE OF APPEAL                                               District Clerk

     TO THE HONORABLE JUDGE OF SAID COURT:
                                                                                                                              NOV 1 0 2015
                                                                                                                  Time:.
                                                                                                                               Harris County, Toxas
     On                                  (date), the defendant in the above nnmhenedBud stvled cause gives
                                                                                                  Deputy
     NOTICE OF APPEAL of his conviction.

     The undersigned attorney (check appropriate box):
               MOVES to withdraw.                                                      ~


 _
               ADVISES the court that he will CONTINUE to represenphe defendaflbon appeaA                                                         \




     Date
                        HUc                                                  meAttorney (Signature            \                    "




     ArnA/yixÿ £                                                              lorlJ                    A-         (d...
     SWORN TO AND SUBSCRIBED BEFORE ME ON                                             u                    Y                  \
                                                                                                       M
     By Deputy District Clerk of Harris County, Texas
                                                                                                                              ft
     http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2pages-without AIFirmation).docPage
                                                                                                                                                  1 of 2
                                                                   ORDER


          On        "LoU                      the Court conducted a hearing and FINDS that defendant / appellant

               IS NOT indigent at this time.
               IS indigent for the purpose of
                         employing counsel
                         paying for a clerk’s and court reporter’s record.
                         employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
          Counsel’s motion to        withdrawÿ GRANTED / DENIED.
           Defendant / appellant’s motion                      fnd indigent) is DENIED.
           Defendant’s / appellant’s motion is GRANTED and
               (3                           \j LJtltfT'i
                                                >                         (attorney’s name & bar card number)
                     is APPOINTED to represent defendant / appellant on appeal.
                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:

    X      SET at $
           To CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:             aIJ
                                                                          JUDGE PRESIDING,
                                                                          _    DISTRICT COURT /
                                                                          COUNTY CRIMINAL COURT AT LAW NO.
                                                                          HARRIS COUNTY, TEXAS
                                                                                                                                  _   _   ,




http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2pages-without
                                                                                                                        Affirmation).docPage 2 of 2
                                                    CAUSE NO.          2-0ÿ1 1ÿ1                        .
THE STATE OF TEXAS                                                 §                 IN THE COUNTY CRIMINAL

vs.                                                                §                COURT AT LAW NUMBER              _s:
                                                                   §                 HARRIS COUNTY, TEXAS




 _ _ __ __
   TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
                                9

I, Judge of the trial-court, certify this criminal case:
      is not a plea-bargain case, and the defendant has the right of appeal, [or]
      re a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and
      not withdrawn or waived, and the defenda                     f appeal, [or]
      is a plea-bargain case, but thejri )                                  appeal, and the defendant has the
      right of appeal, [or]            \
      is a plea-barpain case, Mame aerenaaninas INU ngi
      the
          dÿfendfmUiaÿ                       appeal.


JutfpPl                          vS'/           _1  :
                                                              ji
                                                                       '   Date Signed
                                                                                                  Vte
I have received a   copyv'oÿthisilcertificationÿi
                                              nNl'lfave-alsost penjn
                                                  nave-aisovtÿenjnrorineaÿor formedÿmy rights'ÿ
                                                                               my ngntsxona ing any appeal of this
                    udingtany right to file a proÿse,
criminal case,, includin'                                   oetitioKforÿcTetioiiary
                                                                               review 'pursuan > Rule 68 of the Texas
Rules of Appellate Procedure. 1 have been admonisheÿat jny' attorney must mail a copjÿof the court of appeals’
judgment and opinion tpimy lastÿcnown address'and.that I h'ave only 30 days in which tcrfile a pro se petition for
discretionary review in ’the-court i?f appeals. Tex. R. Appi-P. 68.2 .VI acknowledge that, ifÿI-yWish to appeal this case
and if I am entitled to dtfsoVit is my. duty to infornÿmy'appellate attorney, by written communication, of any change
in the address at which ramÿcurrently living orÿriychange in myÿcurrent prison.un it/T understand that, because of
appellate deadlines, if I fail;t\tunely'-in form-my appellate attomey-of any.-chanfe          y address, I may lose the
opportunity to file a pro se                            review.
                                                                                                    Y
                                                                                                        (ÿoocM
   fendant


Mailing address:                                                           State Bar of Texas ID Number.

                                                                            \ZD'V                           n > 0ÿ4 [et/i-
Telephone number.                                                          Mailing address:
                            $&?SSi                                     ni?3. 3teP>.                     oouo
                           NOV 1 8 2015-
                                                -
Fax number (if                                                             Telephone number
                                    County, Texas

                                 Deputy
                                                    —   '

                                                                           Fax number (if any):

*A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the
defendants right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case
that is, a case in which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court's permission to appeal. TEXAS RULE OF
APPELLATE PROCEDURE 25.2(a)(2).

CCL Form 22                                                                                                          12-04-2012



                                                     ca?1
                                           PAUPER’S OATH ON APPEAL
CAUSENO.:                  I        2-                  OFFENSE:
THE STATE OF TEXAS                                                     .DISTRICT COURT-       CCCLÿS
VS.
          A/ÿ\        o A J&s o c
TO THE HONORABLE JUDGE OF SAID COURT:
                                                        OF
                                                        HARRIS COUNTY, TEXAS


         NOW COMES                                                    , Defendant in the above styled and numbered cause,
and respectfully petitions the Court to appoint counsel to represent him in said felony cause and would show to the Court
that he is too poor to employ counsel, on appeal.

        Defendant further states under oath that defendant is without funds, property or income; that because of his poverty
he is unable to pay for a transcript of the evidence which is necessary to be filed with the court of Criminal Appeals of the
State of Texas;

       WHEREFORE, he prays that the Court appoint counsel to represent him on appeal and that the Court direct the
Court Reporter to prepare a statement of facts, as provided by law, in question and answer form, for use on appeal.
                                                                      u\   CL      7ÿ°
                                                        DEFENDANTÿ
      SUBSCRIBED AND SWORN to before me, this              -/ JL day of                      a
A D ,20
          /5
                                                                   _
                                                                   DISTRICT CLERK&S \
                                                                        DISTRICT COU®
                                                        HARRIS COUNTY, TEXAS        \

        On this the
                                    ORDER APPOINTING COUNSEL ON APPEAL
                                 day of                                       , A.D., 20
                                                                                             _
                                                                                             , it appearing to the Court that
the above named defendant has executed an affidavit stating that he is without counsel and is too poor to employ counsel, it




                      __
is ordered that the attorney listed below is appointed to represent the above named defendant in said cause, on appeal.



i~L-0 1
 DDRESS      ,
                                    .   lÿru   EL_                                           Flis:D
 n«s v* i7~cw          /   )C
CITY
 713ÿ        C>?0o/6
                       STATE                    ZIP
                                                                                   firrio:   HOV13 2015
PHONE                                      ,
                                                                                  fix.
Bar Number                                                                                       ®®pu?p-


        This the
                     _
                     ORDER TO PREPARE STATEMENT OF FACTS ON APPEAL
                                day of                                   , A.D. 20
                                                                                  _       , after hearing testimony on the above
affidavit and it appearing that the defendant is entitled to the relief prayed for, it is ORDERED that the Court Reporter of
this Court prepare a statement of facts in question and answÿrfokn m the testimony in said cause. It is further ORDERED
that the clerk of this Court mail a copy of the Order to thqÿurt iji/portei}:                                    ., by certified
mail return receipt requested.

                                                                                                     NOV 1 8 2015


           niemirT r>i cott
                                                        JUtiÿGE PRESIDING
                                                                  DISTRICT COURT
                                                        HARRIS COUNTY, TEXAS                                      5f
               APPEAL CARD
                                        A\t
              A*
             W:
Court                                             Cause No.



                       The State of Texas

   Ay\kr£Mi Eecf ( .                                          on
Date Notice
                       i|-i n->o/C
Of Appeal: .
                                             _
Presentation:

Judgment:
                                         _ _
                                      Vol.

                                      Vol.
                                                   Pg..

                                                    Pg.

Judge Presiding.   j                               fl-rrrS
Court Reporter,        KQ/ÿ- S*/flt Z-ÿbr
Court Reporter,
Court Reporter,

Attorney
on Trial       Lar'i ,W/iÿ[l<7 Proof
Attorney
on Appeal.   Stx/oÿ                  V- lÿood
               Appointed          V Hired.

Offense                ]Qur


Jury Trial             Yes          No

Punishment
Assessed
          _£>                       7
                                              o
           _
Companion Cases
(If Known)

Amount of
Appeal Bond.    , f/D, A/97)
Appellant
Confined:

Date Submitted
To Appeal Section

Deputy Clerk
                       Yes if No



                        v
                        I

                        \
                              -     M
                                         ___  I
                                                    _     -    A
                                                                   4